  Case 17-50297        Doc 86      Filed 09/24/19 Entered 09/24/19 11:31:19              Desc Main
                                     Document     Page 1 of 2




SIGNED THIS 24th day of September, 2019


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division

In re:                                          )       Chapter 7
                                                )
MICHAEL W. DECKER,                              )       Case No. 17-50297
                                                )
         Debtor.                                )

                       ORDER GRANTING TRUSTEE’S SECOND
                   APPLICATION FOR APPOINTMENT OF ATTORNEY

         The matter before the Court is the Trustee’s Second Application for Appointment of

Attorney (the “Application”), filed by W. Stephen Scott, Trustee, trustee of the estate of the above-

named debtor, seeking appointment of Gentry Locke Rakes & Moore, LLP (the “Proposed

Professional”) as attorney for the Trustee.

         Upon the consideration of the Application and the Verified Statement of Proposed

Professional contained therein, the Court finds that (i) the Proposed Professional is qualified to

assist the Trustee in the performance of his duties, as requested in the Application; (ii) the Trustee’s

employment of the Proposed Professional is in the best interest of the estate and will provide

benefit to the estate and its creditors; and (iii) the Proposed Professional has properly disclosed all

connections, as required, and is a disinterested person.



                                                    1
  Case 17-50297         Doc 86     Filed 09/24/19 Entered 09/24/19 11:31:19            Desc Main
                                     Document     Page 2 of 2



        For this and other good cause shown, and there being no objection to the Application, it is

hereby ORDERED and DECREED that:

        1.        The Application is GRANTED in its entirety.

        2.        The Trustee is authorized to employ the Proposed Professional as his attorney in

this Case, retroactively effective as of the date of the Application, and subject to the terms and

conditions set forth in the Application, with compensation and expenses incurred, if any, to be paid

by the Trustee to the Proposed Professional after application to the Court and notice to all creditors

and parties in interest in the Case by the Proposed Professional and approval by the Court.

                                       **END OF ORDER**



I ask for this:



/s/ W. Stephen Scott, Trustee (with email authorization)
W. Stephen Scott, Chapter 7 Trustee
P.O. Box 1312
Charlottesville, VA 22902
Telephone: (434) 227-5520
Email: wsscott7trustee@earthlink.net



Seen and Consenting:


/s/ W. Joel Charboneau (with email authorization)
W. Joel Charboneau, Esq. (Va. Bar No. 68025)
Office of the United States Trustee
Suite 505, 210 First Street, S.W.
Roanoke, VA 24011
Telephone: (540) 857-2699
Facsimile: (540) 857-2844
Email: Joel.Charboneau@usdoj.gov

        Counsel for the United States Trustee

                                                  2
